Citation Nr: 1441873	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  09-46 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from July 1965 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Atlanta, Georgia, which found that new and material had not been received to reopen the previously denied claim of service connection for PTSD.  

In July 2014, the Veteran appeared at a videoconference hearing at the RO presided over by the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  Additional evidence with a waiver of initial RO consideration was submitted.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for PTSD in July 1985.  The Veteran was notified of this decision that same month and did not appeal nor was any evidence received within the one year period which would have allowed the claim to remain open. 

2.  Evidence received since the denial of entitlement to service connection for PTSD raises a reasonable possibility of substantiating the claim.
 
3.  PTSD was incurred in service.




CONCLUSIONS OF LAW

1.  The July 1985 rating determination denying service connection for PTSD became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 20.302 , 20.1103 (2013).

2.  New and material evidence sufficient to reopen the claim of service connection for PTSD has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

In view of the Board's favorable decision on this claim as it relates to the issue of whether new and material evidence has been received to reopen the claim of service connection for PTSD and the grant of service connection for PTSD, further assistance is not required to substantiate that element of the claim.




New and Material

Prior unappealed rating decisions may not be reopened absent the submission of new and material evidence warranting revision of the previous decision.  38 U.S.C.A § 5108; 38 C.F.R. § 3.156.  "New" evidence means evidence "not previously submitted to agency decisionmakers."  38 C.F.R. § 3.156(a).  "Material" evidence means "evidence that, by itself or when considered with previous evidence of record, related to an unestablished fact necessary to substantiate the claim."  Id. 

In order to be "new and material" evidence, the evidence must not be cumulative or redundant, and "must raise a reasonable possibility of substantiating the claim," which has been found to be enabling, not preclusive.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

Further, RO decisions become final "only after the period for appeal has run," and "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  If new and material evidence is received within one year after the date of mailing of an RO decision, it may be "considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010). 

When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims"). 

In July 1985, the RO denied service connection for PTSD.  In denying service connection, the RO noted that sufficient material did not surface to support PTSD and that no psychiatric condition was found at the time of a March 1985 VA examination.  

The RO denied service connection for PTSD on the basis that the evidence did not show that PTSD was incurred or aggravated by the Veteran's military service.  The RO notified the Veteran of its decision in July 1985.  Evidence available to the RO at the time of the prior denial included the Veteran's service treatment records, statements from the Veteran, and the results of a March 1985 VA examination.  As noted above, the Veteran was notified of this decision in July 1985 and did not appeal nor was evidence received which have allowed the claim to remain open.  As such, the decision became final.

In December 2006, the Veteran again requested service connection for PTSD.  Evidence added to the record since the July 1985 denial includes VA treatment records, letters from VA care providers, and statements and testimony of the Veteran. 

Also during the course of the appeal, the regulations concerning the necessary elements of service connection for PTSD were revised. 

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  Specifically, the final rule amends 38 C.F.R. § 3.304(f)(3) as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

The additional evidence added to the record included VA treatment records, wherein the Veteran was diagnosed as having PTSD, with examiner noting that the Veteran served one tour in Vietnam as a mortar man and that he sustained significant combat exposure and witnessed others killed and wounded.  Also added to the record were reports and letters from the VA PTSD Clinical Team containing diagnoses of PTSD.  

The basis for the prior denial in July 1985 was that the Veteran did not have PTSD related to his period of service.  The newly added evidence demonstrates that the Veteran has now been diagnosed as having PTSD possibly related to his period of service.  The newly received evidence relates to previously unestablished elements of the claim of a current disability and a possible link between the current disability and service, and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For these reasons, the Board finds that the evidence received since the July 1985 rating determination is new and material to reopen service connection for PTSD.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The reopened issue will be addressed below on the merits.




Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

Service connection for PTSD requires the following three elements: (1) a current medical diagnosis of PTSD (presumed to include the adequacy of the PTSD symptomatology and the sufficiency of a claimed in-service stressor in accordance with DSM-IV), (2) credible supporting evidence that the claimed in-service stressor(s) actually occurred, and (3) medical evidence of a causal relationship between current symptomatology and the specific claimed in-service stressor(s).  See 38 C.F.R. § 3.304(f). 

In adjudicating a claim for service connection for PTSD, the Board is required to evaluate evidence based on places, types, and circumstances of service, as shown by the veteran's military records and all pertinent medical and lay evidence.  Hayes v. Brown, 5 Vet. App. 60, 66 (1993); see also 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f).  The evidence necessary to establish the occurrence of an in-service stressor for PTSD will vary depending on whether or not the veteran "engaged in combat with the enemy."  Id. 

If VA determines that a veteran engaged in combat with the enemy and that the alleged stressor is related to combat, then the veteran's lay testimony or statements are accepted as conclusive evidence of the occurrence of the claimed stressor.  No further development or corroborative evidence is required, provided that the claimed stressor is "consistent with the circumstances, conditions, or hardships of the veteran's service."  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f). 

If, however, VA determines that the veteran did not engage in combat with the enemy or that the alleged stressor is not related to combat, the veteran's lay testimony by itself is not sufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain service records or other evidence to corroborate the veteran's testimony or statements.  See Moreau v. Brown, 9 Vet. App. 389, 394 (1996). 

The question of whether a veteran was exposed to a stressor in service is a factual one, and VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).  Hence, whether a stressor was of sufficient gravity to cause or support a diagnosis of PTSD is a question of fact for medical professionals and whether the evidence establishes the occurrence of stressors is a question of fact for adjudicators. 

As noted above, effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010).  

A review of the Veteran's service personnel records/service records reveals that he served in Vietnam for over 11 months.  His military occupational specialty was listed as that of a mortar man.  The Veteran's service personnel records also reveal that he participated in numerous military operations while in Vietnam, including Operation Deck House; Operation Chinook II; Operation Prairie II, Prairie III, and Prairie IV; Operation Big Horn; Operation Hickory I and II; Operation Cimarron; Operation Buffalo; Operation Kingfisher; and Operation Liberty.  Many of these Operations, if not all, resulted in death of Marines and the encountering of both mortar and artillery fire.  Given the Veteran's military occupational specialty and his involvement with the numerous operations noted above, the record demonstrates that the Veteran engaged in combat.  In July 2014, the Veteran submitted a copy of an October 2008 Navy Personnel Command record indicating that the Veteran was awarded the Combat Action Ribbon.    

The Board further finds that the Veteran's diagnosed PTSD has been related to his significant combat exposure by VA medical professionals, who noted that he witnessed others being killed and wounded, which the Board finds would be consistent with the duties he performed in service along with his involvement with above-listed operations.  A February 2014 statement of a VA staff psychiatrist noted the Veteran's reported stressors and indicated that the diagnosis of PTSD is directly result of his military experience.

The findings of PTSD were made in the context of the reports of in-service combat stressors.  Hence there is medical evidence linking the in-service combat stressors to the diagnosis of PTSD. 

The Veteran's reports of combat stressors are consistent with his service in a combat zone while in Vietnam.  There is no evidence against the Veteran's reports of participation in combat.  Because he is a combat veteran reporting combat stressors, no additional supporting evidence is required.  Resolving reasonable doubt in the Veteran's favor all of the requirements for service connection for PTSD are satisfied and the claim is allowed.  38 U.S.C.A. § 5107(b) (West 2002).

ORDER

New and material evidence having been received, the appeal to reopen service connection for PTSD is granted.

Service connection for PTSD is granted.  



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


